Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ms. Robin Sannes on Tuesday March 8th, 2022.

The application has been amended as follows: 

Claim 5 has been changed to depend from claim 1. 

With this Examiner’s Amendment Claims 1, 5-11, 13-16 and 20-24 are now allowed. 





Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the primary reason for allowance for independent claim 1 is the inclusion of the limitation “wherein the friction member is received within one of the connector and the first extension and the biasing member is received within one of the connector and the second extension” in combination with all of the other features and limitations set forth in claim 1. With respect to independent claim 10 the primary reason for allowance is the inclusion of the limitation regarding the biasing member biasing the connector along the fastener toward the friction member, in combination with the other features and limitations set forth in the claim. With respect to independent claim 22, the primary reason for allowance is the inclusion of the recitation regarding the friction member being received within one of the connector and the first extension and the biasing member received within one of the connector and the second extension, in combination with all of the other features and limitations of the claim.
With respect to each of independent claims 1, 10 and 22, the overall combination of components and their arrangement with respect to one another, and the resulting component operations, set forth and detailed a particular positionable connector assembly not anticipated or made obvious by any of the known prior art.
While positionable connector assemblies are known in the art, the particular combination of and arrangement of components, as well as their respective features and limitations set forth by the applicant in each of the independent claims, cannot be arrived at with known prior art without significant and unnecessary reconstruction, as well as undue hindsight.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN M CHAVCHAVADZE whose telephone number is (571)272-6289. The examiner can normally be reached M-R 8:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

COLLEEN M. CHAVCHAVADZE
Primary Examiner
Art Unit 3634



/COLLEEN M CHAVCHAVADZE/Primary Examiner, Art Unit 3634